Exhibit 10.1

 

FORM OF

STOCK GRANT AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

 

INSIGNIA SYSTEMS, INC.

2013 OMNIBUS STOCK AND INCENTIVE PLAN

 

You have been granted shares of the Company, subject to the terms and conditions
of the Company’s 2013 Omnibus Stock and Incentive Plan (the “Plan”) and the
Stock Grant Agreement set forth below, as follows:

 

Name:

                                 

 

 

Date of Grant:

              , 20   

 

 

Total number of Shares:

            Shares of Common Stock(1)

 

 

Price per share:

$                [Fair Market Value on Date of Grant]

 

THIS AGREEMENT, made effective as of this       day of                       ,
20    , by and between Insignia Systems, Inc., a Minnesota corporation (the
“Company”), and                              (“Director”).

 

W I T N E S S E T H:

 

WHEREAS, the Company wishes to grant to Director, a non-employee director of the
Company or one of its Subsidiaries, shares of the Company’s Common Stock
pursuant to the Company’s 2013 Omnibus Stock and Incentive Plan (the “Plan”);
and

 

WHEREAS, the Compensation Committee of the Board of Directors (“Committee”) has
authorized the grant of shares to Director;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.                                      Grant of Shares. Insignia Systems, Inc.,
a Minnesota corporation (together with all successors thereto, the “Company”),
hereby grants to the Director, who is not an employee of the Company, the number
of shares indicated above (the “Shares”) of the Company’s common stock, $.01 par
value (the “Common Stock”), at the per Share price specified above, which shall
be the Fair Market Value on the date of grant (the “Price”), subject to the
terms and conditions set forth in this Stock Grant Agreement (the “Agreement”)
and in the Company’s 2013 Omnibus Stock and Incentive Plan, as may be amended
from time to time (the “Plan”). All capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Plan.

 

2.                                      Acceptance. Your execution of this
Agreement will indicate your acceptance of and your willingness to be bound by
its terms.

 

--------------------------------------------------------------------------------

(1)  Per Section 4(d)(iv) of the Plan, non-employee directors may not be granted
Awards in the aggregate that exceed 25% of Shares available under the Plan.

 

--------------------------------------------------------------------------------


 

3.                                      This Grant Subject to Plan. The Share
grant evidenced by this Agreement is granted pursuant to the Plan, a copy of
which Plan has been made available to Director and is hereby incorporated into
this Agreement. This Agreement is subject to and in all respects limited and
conditioned as provided in the Plan.  The Plan governs this grant and, in the
event of any questions as to the construction of this Agreement or in the event
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.

 

4.              Securities and Tax Matters.

 

a.                                      Securities Law Compliance. Director
hereby agrees that all Common Stock to be acquired pursuant to this grant
(i) shall be held until such time as the Common Stock, in the opinion of Company
counsel, is registered and freely tradable under applicable state and federal
securities laws, and (ii) will be held for Director’s own account without a view
to any further distribution thereof and that such shares will be not transferred
or disposed of except in compliance with applicable state and federal securities
laws.

 

b.                                      Stock Legend. The Board may require that
the certificates or evidence for the Shares of Common Stock granted to Director
in connection with this Agreement shall bear an appropriate legend to reflect
the restrictions of Section 4(a) of this Agreement.

 

c.                                       Tax Consequences. You acknowledge that
there are tax consequences that may be adverse to you with respect to this grant
of Shares and that you should consult a tax adviser. The Company makes no
representations with respect to tax consequences.

 

5.              Miscellaneous.

 

a.                                      Binding Effect. This Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.

 

b.                                      Governing Law. This Agreement and all
rights and obligations hereunder shall be construed in accordance with the Plan
and governed by the laws of the State of Minnesota.

 

c.                                       Entire Agreement. This Agreement and
the Plan set forth the entire agreement and understanding of the parties hereto
with respect to the grant of the Shares hereunder and the administration of the
Plan and supersede all prior agreements, arrangements, plans and understandings
relating to the grant of the Shares hereunder and the administration of the
Plan.

 

d.                                      Amendment and Waiver. This Agreement may
be amended, waived, modified or canceled by the Committee at any time, provided
that all such amendments, waivers, modifications or cancellations shall comply
with and not be prohibited by the provisions of the Plan, and any amendment,
waiver, modification or cancellation that has an adverse effect on your rights
under this Agreement shall be with your consent in a written instrument executed
by you and the Company.

 

e.                                       Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

 

INSIGNIA SYSTEMS, INC.

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

DIRECTOR:

 

 

 

[Printed Name]

 

 

 

 

 

 

 

 

[Signature]

 

2

--------------------------------------------------------------------------------